DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-34 are pending in the application.
Applicant’s amendment to the claims, filed on November 15, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on November 15, 2021, is acknowledged. 
Applicant’s submission of replacement drawing figures, filed on November 15, 2021, is acknowledged.
Applicant’s remarks filed on November 15, 2021 in response to the non-final rejection mailed on May 21, 2021 have been fully considered.  

Election/Restrictions
The elected subject matter is: Group I, claims 16-27 and 30-34; species A), the biochemical compound is L-tyrosine or a derivative thereof; species 1), enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having orotidine-5'-phosphate decarboxylase activity; and species CC), expression of the enzyme is inhibited by a repressible promoter.  
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or May 7, 2021.
Claims 18, 22-25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 7, 2021.
Claims 16, 17, 19-21, 26, and 30-34 are being examined on the merits with claim 20 being examined only to the extent the claim reads on the elected species. 

Drawings
The objections to the drawings are withdrawn in view of the applicant’s submission of replacement drawing figures. 

Specification/Informalities
The objections to the specification are withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 31-34 are indefinite in the recitation of “about”. The term “about” is a term of degree (see MPEP 2173.05(b)) and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the term “about” in the context of claims 31-34. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited degree. It is suggested that applicant clarify the meaning of the claims, e.g., by deleting the term “about”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16, 17, 19-21, 26, and 30-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The instant rejection is necessitated by the applicant’s amendment to claim 16 to recite “thereby increasing the production of said biochemical compound or recombinant polypeptide by the microorganism”.  

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
As amended, the claims are drawn to a method for the production of a biochemical compound or recombinant polypeptide, the method comprising: 
a)	growing a microorganism genetically modified to overproduce said biochemical compound or recombinant polypeptide, in a culture medium; and 
b)	reducing the growth of the microorganism by inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism, thereby increasing the production of said biochemical compound or recombinant polypeptide by the microorganism.

The at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism whose inhibition of expression or activity correlates with increased production of any biochemical compound or recombinant polypeptide is unlimited and given a broadest reasonable interpretation, the recited “enzyme” encompasses any enzyme that produces any metabolic intermediate from any carbon source in the biosynthesis of a nucleotide in the microorganism.  
In this case, the specification discloses the actual reduction to practice of the following representative species of the genus of recited microorganisms – an Escherichia coli or a Bacillus subtilis genetically modified to overproduce recombinant GFP, tyrosine, mevalonate, or serine when the growth of the microorganism is reduced by inhibiting the expression or activity of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, and ndk using 5-fluorouracil or CRISPRi.  
The applicant’s results show that while inhibiting expression of purF and purL resulted in reduced growth, inhibiting the expression of purF and purL did not have the effect of increasing production of GFP (see, e.g., Figure 16). Thus, one of skill in the art would not expect that inhibiting the expression or activity of any enzyme involved in the any enzyme that produces any metabolic intermediate from any carbon source in the biosynthesis of a nucleotide in the microorganism) to correlate with increased production of a biochemical compound or recombinant polypeptide. Also, the prior art reference of Andrade-Dominguez et al. (ISME J. 8:1041-1054, 2014; cited on Form PTO-892) discloses that a pyrF– Rhizobium etli lacking orotidine-5’-phosphate decarboxylase activity did not display a growth defect (p. 1048, column 1) and thus one of skill in the art would not expect that inhibiting the expression or activity of orotidine-5’-phosphate decarboxylase activity in all microorganisms to have the effect of increased production of a biochemical compound or recombinant polypeptide by reducing growth. Moreover, the specification fails to provide evidence that inhibiting the expression or activity of an enzyme involved in the biosynthesis of a nucleotide correlates with increased production of all biochemical compounds or recombinant polypeptides as encompassed by the claims. As such, one of skill in the art would recognize a high level of unpredictability associated with inhibiting expression or activity of all enzymes involved in the biosynthesis of a nucleotide to increase production of all biochemical compounds or recombinant polypeptides. 
Given the breadth of the claims, which is unlimited with respect to the enzyme involved in the biosynthesis of a nucleotide and whose inhibition of expression or activity correlates with increased production of all biochemical compounds or recombinant polypeptides, the unpredictability that inhibiting expression or activity of an enzyme involved in the biosynthesis of a nucleotide correlates with increased production of all biochemical compounds or recombinant polypeptides, and the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 17, 19-21, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Turnbough et al. (J. Biol. Chem. 262:10239-10245, 1987; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Turnbough”) as evidenced by Pittard et al. (Biosynthesis of aromatic amino acids. In: Cellular and Molecular Biology of E. coli, Salmonella, and the Enterobacteriaceae, Vol 1., pp. 458-484, American Society for Microbiology Press, Washington, DC, 2008; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Pittard”) is withdrawn in view of the applicant’s amendment to cancel claim 1. 

Claims 16, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukko et al. (Arch. Microbiol. 136:209-211, 1983; cited on Form PTO-892  by Pittard (supra) and Wolcott et al. (Plant Physiol. 42:275-279, 1967; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Wolcott”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
As amended, the claims are drawn to a method for the production of a biochemical compound or recombinant polypeptide, the method comprising: 
a)	growing a microorganism genetically modified to overproduce said biochemical compound or recombinant polypeptide, in a culture medium; and 
b)	reducing the growth of the microorganism by inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism, thereby increasing the production of said biochemical compound or recombinant polypeptide by the microorganism.
Regarding the claim 16 limitation “growing a microorganism genetically modified to overproduce said biochemical compound or recombinant polypeptide, in a culture medium”, the reference of Kukko discloses culturing a wild-type Escherichia coli in a culture medium (p. 209, column 2). The specification does not disclose the term “overproduce” or provide a definition therefor. Given a broadest reasonable interpretation, the phrase “a microorganism genetically modified to overproduce said biochemical compound” is interpreted as encompassing even a wild-type microorganism because a wild-type microorganism can be said to overproduce a biochemical compound, e.g., L-tyrosine or pyrophosphate, as compared to a 
Regarding the claim 16 limitation “reducing the growth of the microorganism by inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism”, Kukko discloses the addition of azauracil during the culturing (p. 209, column 2). Kukko discloses that azauracil inhibits the enzymatic decarboxylation of orotidylic acid to uridylic acid in the synthesis of pyrimidine nucleotides and had the effect of increasing the generation time several-fold and accumulation of pyrophosphate (p. 209, column 2, bottom; p. 210, Figure 1). 
Regarding claim 17, Kukko does not disclose E. coli has the ability to produce L-tyrosine, however, evidentiary reference Pittard is cited in accordance with MPEP 2131.01.III to show that E. coli has the ability to produce L-tyrosine (p. 1, abstract). Kukko does not expressly disclose inhibiting the enzymatic decarboxylation of orotidylic acid to uridylic acid had the effect of increasing the production of L-tyrosine or a derivative thereof. However, given the specification’s disclosure that inhibiting the activity of pyrF (which corresponds to the enzymatic decarboxylation of orotidylic acid to uridylic acid) increases tyrosine production in E. coli, Kukko’s inhibiting the enzymatic decarboxylation of orotidylic acid to uridylic acid is presumed to have the effect of increasing the production of L-tyrosine or a derivative thereof. 
Regarding claim 19, as stated above, Kukko discloses the addition of azauracil during the culturing (p. 209, column 2). Kukko discloses that azauracil inhibits the enzymatic decarboxylation of orotidylic acid to uridylic acid in the synthesis of pyrimidine nucleotides (p. 209, column 2, bottom). 

This anticipates claims 16, 17, and 19-21 as written.

RESPONSE TO REMARKS: The applicant argues that claim 16 is amended to recite “a microorganism genetically modified to overproduce said biochemical compound or recombinant polypeptide” and Kukko does not teach or suggest genetically modifying a microorganism to overproduce a biochemical compound or a recombinant polypeptide. 
The applicant’s argument is not found persuasive. As stated above, the specification does not even disclose the term “overproduce”, much less provide a definition of “overproduce”, and for the reasons stated above, the wild-type Escherichia coli of Kukko is considered to be encompassed by the limitation “a microorganism genetically modified to overproduce said biochemical compound”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Conclusion
Status of the claims:
Claims 16-34 are pending.
Claims 18, 22-25, and 27-29 are withdrawn from consideration.
Claims 16, 17, 19-21, 26, and 30-34 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656